PER CURIAM.
The Florida Bar seeks review of the referee’s recommended discipline in this matter. We have jurisdiction under article V, section 15 of the Florida Constitution.
This proceeding involved a number of complaints brought against Leo Myers by the Bar. Following an evidentiary hearing, the referee recommended that Myers be suspended for a period of six months and thereafter until he proves rehabilitation. The referee also recommended that after reinstatement, Myers should be placed on probation for three years subject to compliance with certain requirements.
The Bar appealed the recommended discipline, contending that, in light of the number of disciplinary violations and the serious nature of those violations, Myers should be suspended for at least two years. We agree.
Accordingly, we suspend Myers from the practice of law for a period of two years. The suspension will be effective thirty days from the filing of this opinion so that Myers can close out his practice and protect the interests of existing clients. If he notifies this Court in writing that he is no longer practicing and does not need the thirty days to protect existing clients, this Court will enter an order making the suspension effective immediately. Myers shall accept no new business from the date this opinion is filed. After reinstatement, Myers shall be placed on probation for three years with the following terms: successful completion of an ethics course, a law office management course, and a trust account course; submission of quarterly caseload reports to the Bar; and trust account review by the Bar. Judgment for costs in the amount of $7,097.68 is hereby entered against Myers, for which sum let execution issue.
It is so ordered.
BARKETT, C.J., and OVERTON, McDonald, shaw, grimes, kogan and HARDING, JJ., concur.